Opinion by
Mr. Justice McCollum,
The parties to this litigation are husband and wife. The former seeks to obtain a divorce from the latter on the ground of her alleged adulterous intercourse with a married man who, for the sake of convenience, may be designated herein as the co-respondent. The libellant and respondent were married on December 30, 1875, and lived together peacefully until 1882 or 1883, when the intimacy existing between the libellant’s wife and the co-respondent raised a suspicion of improper intercourse and led to a quarrel between the husband and wife which resulted in her temporary absence from their home. On her return to the home there was some bickering, for awhile, between the husband and wife as a consequence of the inti*653macy referred to, but it eventually terminated in a mutual understanding that there should be a discontinuance of the obnoxious intimacy and a renewal and proper observance of the marital relation. At that time they had two children of tender age who were entitled to the affection and care of the parents, and this circumstance may have been, and probably was, an important factor in the restoration of peace and the promotion of mutual forbearance. After this reconciliation there was a period of about ten years in which there was no serious altercation between the libellant and the respondent, although subsequent developments tended to show that, while there may have been an interruption of the former intimacy between the latter and the co-respondent, there was not an absolute discontinuance or abandonment of it. Meanwhile the libellant appears to have relied on the pacification of 1883, and to have been unconscious of any violation of the mutual understanding which was the basis of it. It was not until February, 1894, that his suspicion of his wife’s infidelity was revived. The immediate cause of its revival was an occurrence, the true nature of which, according to the testimony of the libellant, the respondent endeavored but failed to conceal from him, and which, on her discovery of his knowledge respecting it, she implored him to refrain from giving publicity to. After the occurrence referred to, circumstances previously unknown to the libellant and corroborative of his suspicion of improper intercourse between his wife and the co-respondent appeared, together with subsequent circumstances of a like nature. According to the testimony of the libellant the respondent, on September 25, 1894, voluntarily confessed to him her guilt. The confession may have been prompted by well-known circumstances or occurrences inconsistent with her innocence, or by an ebullition of penitence. It resulted, however, in the occupancy by the parties of their respective rooms thereafter, in the institution of this suit on December 12, 1895, and in her retirement from his home the next day.
We have not yet referred to the correspondence between the accused parties. None of the letters bear the signature of its author. One of them bears date July 30, 1883, and the restare practically without date. The co-respondent did not deny that he wrote the letter of July 30, 1883, but said he had no recollection of writing it, and that he never sent it to the respondent. *654The letters marked exhibits A, B, C, D and E were shown to the respondent on the trial, and when she was asked if she wrote them her reply was “ I don’t know ” or “ I can’t say.” The testimony of reputable and disinterested members of the bar charged with the custody of the letters pending the proceedings for a divorce tended to show that she recognized them as her work, and that she believed the omission of date and signature was sufficient to prevent the identification of them. The libellant, his two sons, and his sister, Mrs. Balz, were familiar with the handwriting of the respondent, and they testified positively and distinctly that the letters were written by her. Aside from the oral testimony relating to the source and authenticity of the lettei's there is quite enough on the face of them to establish an unlawful intimacy, and when it is considered in connection with the oral testimony the conclusion that the respondent and co-respondent were parties to it is irresistible.
In the testimony of Lewis Gruninger', Willielmina Balz and E. W. Shuttelworth, there is abundant corroboration of the-testimony of the libellant in regard to the respondent’s confession to him on September 25, 1895. It plainly appears from their testimony that the respondent admitted the intimacy charged in the libel and appealed to them to persuade the libellant to condone it. A mere denial by the respondent that the confession was made as claimed is not a satisfactory answer to the testimony of the libellant corroborated by the testimony of the witnesses above named.
We have not specified herein all the circumstances and occurrences pertaining to the intimacy existing between the accused parties, but we have carefully examined and considered all the evidence in the case, and our conclusion from it is that it fully sustains the averment irr the third paragraph of the libel and the first averment in the bill of' particulars, and that it does not sustain the averment in the respondent’s supplemental answer. It is presumed that the duty which rests upon the courts in divorce cases was faithfully and fairly discharged in the case before us and, as there is no pretense or color of claim that it was not argued and decided on the evidence in it, we see no sufficient cause for setting aside the decree entered by the learned court below. We therefore dismiss all of the assignments.
Decree affirmed and appeal dismissed at the cost of the appellant.